DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed November 4, 2021. 
Claims 1, 3, 7, and 9 have been amended and claim 2 has been withdrawn.
Claims 1-22 are currently pending and claims 1 and 3-9 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1 and 3-9, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set 
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Applicant argues the claims provide a technical solution by improving prediction speed. The Examiner respectfully disagrees. The Examiner has clearly pointed 
The Applicant argues the claims do not recite an abstract idea and integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant basically copy and pastes the entire independent claim and does not point out the specific limitations amounting to the claims not being directed towards an abstract idea. The Examiner asserts that MPEP 2106.05(a) states how automating tasks that could be performed manually using a general purpose computer do not improve the computer functioning and do not integrate the abstract idea into a practical application. Applicant’s arguments are not persuasive.

With regard to the limitations of claims 1 and 3-9, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Applicant further argues the cited prior art does not disclose creating a training dataset. The Examiner respectfully disagrees. The Examiner asserts that Zhao et al. teach creating a training dataset (See Figure 2A, Abstract, Paragraph 0046, Paragraph 0056 – “The output 272 of the first principles run-time model 271, together with the output 265 of the variable selection and preprocessing module 262, is provided as training data to the inferential development model 267”, Paragraph 0065 – “select a subset of the KPIs”, Paragraph 0081, Paragraph 0084 – “building a trained inferential model”, Paragraph 0086 – “identifying precursor sets for different operating regimes. In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes”, Paragraph 0088 – “calibrating the first principle model and training the inferential model”, and claim 1), where Zhao et al. specifically discloses creating training datasets, using the trained datasets, and creating subsets of data for use in the determinations. Applicant’s arguments are not persuasive.
Applicant further argues the cited prior art does not disclose using the preprocessed data to calculate a breakeven value of a candidate feed stock for the given process complex. The Examiner respectfully disagrees. The Examiner asserts that Apap et al. explicitly teach using the preprocessed data to calculate a breakeven value of a candidate feed stock for the given process complex (See Figure 4, Paragraph 0040 – “determines the indifference value (or breakeven price) of each spot feedstock based on the relative objective function values of the given base case and the respective feedstock case. The method 400, at step 440, uses breakeven prices, along with risk levels (or confidence levels), for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market”, Paragraph 0054, Paragraph 0076, and Paragraph 0079), where at least paragraph 0040 specifically discloses calculating breakeven values for candidate feed stocks given specific variables using an objective function. Applicant’s arguments are not persuasive.
Applicant further argues the cited prior art does not disclose at least one classification learning machine. The Examiner respectfully disagrees. The Examiner the hybrid analyzer 260 divides the available dataset into two groups”, and Paragraph 0086 – “In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes 1, 4, and 6 as shown. Only process variables determined as having high correlation scores for predicting flood variables in the cross-correlation analysis shown in FIG. 6F are used identify the clusters of precursor sets in FIG. 6G”), where the machine learning is used to identify clusters of data for use in the analysis. Applicant’s arguments are not persuasive.
The Examiner recommends amending in the specific machine learning algorithm, which likely would overcome the currently cited prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible 
            In the instant case (Step 1), claims 1 and 3-9 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer implemented method of determining a target feedstock for a process complex, the method comprising: receiving a dataset comprised of market conditions; preprocessing data in the received dataset based upon properties of a given process complex, the receiving and preprocessing being performed by one or more digital processors; creating a training dataset, by using the preprocessed data to calculate a breakeven value of a candidate feedstock for the given process complex; training, using the training dataset, at least one classification learning machine; executing the trained at least one classification learning machine to create, for different market conditions, resulting training data subsets that reflect the properties of the given process complex, the creating, training, and executing being automatically performed by the one or more digital processors; training predictive models, using machine learning and the resulting training data subsets, each model configured to calculate a predicted breakeven value of the candidate feedstock for the given process complex under an individual market condition, different predictive models optimized for the different market conditions; selecting a trained predictive model based upon an existing market condition; and executing the selected trained predictive model and determining if the candidate feedstock is a target feedstock for the given process complex under the existing market condition, the training of predictive models, selecting, and 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer implemented method; receiving a dataset comprised of market conditions; the receiving and preprocessing being performed by one or more digital processors; training, using the training dataset, at least one classification learning machine; executing the trained at least one classification learning machine; the creating, training, and executing being automatically performed by the one or more digital processors; training predictive models, using machine learning and the resulting training data subsets; and executing the selected trained predictive model; the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data 
The Examiner further notes that “training predictive models and using machine learning” are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 3-9 further narrow the abstract idea and dependent claims 3 and 7-9 additionally recite “using a planning model, using a support vector machine, using a reduction algorithm, and using a clustering algorithm” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, one or more digital processors, and classification learning machine” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-9 recite computer, one or more digital processors, and classification learning machine; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0040 and 0117 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer implemented method; receiving a dataset comprised of market conditions; the receiving and preprocessing being performed by one or more digital processors; training, using the training dataset, at least one classification learning machine; executing the trained at least one classification learning machine; the creating, training, and executing being automatically performed by the one or more digital processors; training predictive models, using machine learning and the resulting training data subsets; and executing the selected trained predictive model; the training of 
In addition, claims 3-9 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3 and 7-9 additionally recite “using a planning model, using a support vector machine, using a reduction algorithm, and using a clustering algorithm” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apap et al. (US 2017/0308831 A1) in view of Zhao et al. (US 2016/0320768 A1).

Regarding Claim 1:
receiving a dataset comprised of market conditions (See Figure 1B, Paragraph 0028 – “the feedstock selection planning must account for different uncertainties related to the procurement and processing of the feedstocks, such as market uncertainty (e.g., feedstock pricing, supply, and demand), operation uncertainty (e.g., equipment availability and capacity), and other uncertainty (e.g., assay quality)”, Paragraph 0031 – “a representation of the various risks or uncertainties in market conditions, operation conditions, and other conditions is meant”, and Paragraph 0032 – “provides parameters for the user or system to provide data (e.g., realization data for the uncertain input parameters) to the model to generate instances of the model (e.g., simulation cases)”); 
preprocessing data in the received dataset based upon properties of a given process complex (See Figure 1B, Figure 4, Paragraph 0032 – “The Modeler Engine 140 generates the instances of the model, based on the provided data, using one or more configured techniques or approaches, such as a probabilistic estimation approach, copula-based approach, and Monte-Carlo approach, which may be a default approach or selected by a user or system via the user interface display 110”, Paragraph 0033, Paragraph 0036, and Paragraph 0037 – “evaluates the selection of feedstocks (e.g., crudes) to procure on long-term contracts over a long time scale”); 
the receiving and preprocessing being performed by one or more digital processors (See Figure 2, Figure 4, Figure 3, Figure 5A, Figure 7, Figure 8, Paragraph 0054, and Paragraph 0085); 
using the preprocessed data to calculate a breakeven value of a candidate feedstock for the given process complex (See Figure 4, Paragraph 0040 – “determines the indifference value (or breakeven price) of each spot feedstock based on the relative objective function values of the given base case and the respective feedstock case. The method 400, at step 440, uses breakeven prices, along with risk levels (or confidence levels), for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market”, Paragraph 0054, Paragraph 0076, and Paragraph 0079); 
to create, for different market conditions, resulting data subsets that reflect the properties of the given process complex (See Figure 4, Figure 5A, Figure 5B, Paragraph 0034, Paragraph 0044 – “Equation (2) represents the set of constraints (indexed here by j in set J), and bounds and integrality restrictions on the variables are specified in Equation (3). These constraints may include material balances such as x.sup.sales=x.sup.production−x.sup.inventory and demand-satisfaction constraints such as x.sup.sales≧D, where D is the demand (which may be uncertain). The objective function and/or a subset of the constraints will be non-linear”, and Paragraph 0050 – “define binary variables b.sub.i as a subset of the decision variables in vector y of the general MINLP model presented in Equations (1)-(3) in order to indicate whether or not to purchase feedstock i, as shown in Equation (4)”); 
the creating, “using”, and executing being automatically performed by the one or more digital processors (See Figure 2, Figure 4, Figure 3, Figure 5A, Figure 7, Figure 8, Paragraph 0054, and Paragraph 0085);
each model configured to calculate a predicted breakeven value of the candidate feedstock for the given process complex under an individual market condition, different predictive models optimized for the different market conditions (See Figure determines the indifference value (or breakeven price) of each spot feedstock based on the relative objective function values of the given base case and the respective feedstock case. The method 400, at step 440, uses breakeven prices, along with risk levels (or confidence levels), for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market”, Paragraph 0054, Paragraph 0076, and Paragraph 0079); 
selecting a predictive model based upon an existing market condition (See Figure 4, Figure 5A, Figure 5B, Paragraph 0032 – “The Modeler Engine 140 generates the instances of the model, based on the provided data, using one or more configured techniques or approaches, such as a probabilistic estimation approach, copula-based approach, and Monte-Carlo approach, which may be a default approach or selected by a user”, Paragraph 0034 – “generate, apply, or enable a user or another system to apply restrictions, or other data parameters, to the probabilistic information (e.g., thresholds and chance-constraints) to select a subset of the probabilistic information”, Paragraph 0054 – “the threshold is selected by the user”, Paragraph 0055, and claim 5 – “applying a threshold probability to the probabilistic feed slate distribution to select one or more robust feedstocks from the distributed feedstocks”); 
and executing the selected predictive model and determining if the candidate feedstock is a target feedstock for the given process complex under the existing market condition (See Figure 4, Figure 5A, Figure 5B, Paragraph 0036 – “the optimal operating conditions are provided from the process modeling system 100 of FIG. 1A and programmed (automatically or by a user) at one or more plant or refinery control systems”, Paragraph 0037, Paragraph 0040 – “determining, in a second stage, a set of robust feedstocks to procure in the spot market”, Paragraph 0055, Paragraph 0071 – “calculates the difference between the profit resulting from the long-term contract procurement decisions from the Stage 1 approach and the profit from the deterministic approach, and then computes the mean of this quantity over all simulation cases”, and claim 5 – “applying a threshold probability to the probabilistic feed slate distribution to select one or more robust feedstocks from the distributed feedstocks”);
the “use” of predictive models, selecting, and executing the selected predictive model being automatically performed by the one or more digital processors (See Figure 2, Figure 4, Figure 3, Figure 5A, Figure 7, Figure 8, Paragraph 0054, and Paragraph 0085).

Apap et al. do not specifically disclose creating a training dataset, training, using the training dataset, at least one classification learning machine, executing the trained at least one classification learning machine, training predictive models, using machine learning and the resulting training data subsets, and a trained model. However, Zhao et al. further teach: creating a training dataset, training, using the training dataset, at least one classification learning machine, executing the trained at least one classification learning machine, training predictive models, using machine learning and the resulting training data subsets, and a trained model (See Figure 2A, Abstract, Paragraph 0046, Paragraph 0056 – “The output 272 of the first principles run-time model 271, together with the output 265 of the variable selection and preprocessing module 262, is provided as training data to the inferential development model 267”, Paragraph 0065 – “select a subset of the KPIs”, Paragraph 0081, Paragraph 0084 – “building a trained inferential model”, Paragraph 0086 – “identifying precursor sets for different operating regimes. In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes”, Paragraph 0088 – “calibrating the first principle model and training the inferential model”, and claim 1).
The teachings of Apap et al. and Zhao et al. are related because both are analyzing variable and conditions in an industrial/business environment to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the feedstock selection system of Apap et al. to incorporate the machine learning / training of Zhao et al. in order to better predict feedstock conditions relating to profit / price and allow more atomization when performing the determinations, thereby allowing selections and changes to be made more appropriately.

Regarding Claim 3: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. further teach wherein the break even values of the candidate feedstock are calculated using a planning model for the given process complex (See Figure 4, Figure 5A, Paragraph 0004 – “planning models to optimize feedstock procurement”, Paragraph 0033, Paragraph 0034 – “optimal feedstocks determined in the different solutions”, Paragraph 0040 – “determines the indifference value (or breakeven price) of each spot feedstock based on the relative objective function values of the given base case and the respective feedstock case. The method 400, at step 440, uses breakeven prices, along with risk levels (or confidence levels), for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market”, Paragraph 0054, Paragraph 0076, Paragraph 0079, and claim 8 – “model different breakeven prices for one or more spot feedstocks”).  

Regarding Claim 4: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. further teach wherein the dataset further comprises a crack spread of the given process complex (See Figure 4, Figure 5A, Paragraph 0043, and Paragraph 0045 – “This uncertainty includes market uncertainty, such as benchmark-crude prices and crack spreads, and operations uncertainty, such as key equipment availability”).  

Regarding Claim 5: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. further teach wherein the market conditions include of prices of feedstocks and prices of products (See Figure 1B, Figure 4, Figure 5A, Paragraph 0042 – “raw material and utility costs, sales prices”, Paragraph 0043, Paragraph 0045 – “This uncertainty includes market uncertainty, such as benchmark-crude prices and crack spreads, and operations uncertainty, such as key equipment availability”, and Paragraph 0082).  

Regarding Claim 6: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. further teach wherein the properties of the given process complex include at least one of outputs of a process complex planning module, an average composition of feedstocks, an average composition of product sales, a crack spread, and profit margins This uncertainty includes market uncertainty, such as benchmark-crude prices and crack spreads, and operations uncertainty, such as key equipment availability”, and Paragraph 0072 – “FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty”).  

Regarding Claim 7: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. do not specifically disclose the following. However, Zhao et al. further teach wherein the at least one classification learning machine is configured to classify the data in the training dataset using a support vector machine (See Figure 5B, Paragraph 0047 – “Equation (7)”, and Paragraph 0081 – “The outputs from optimal linear filters are then summed 561 with a weighting vector that is a partial-least squares (PLS) model fitted with the inputs and output KPI data for the precursor variable candidates, which provides a relative sensitivity and contribution ranking score for each precursor variable candidate. Then fuzzy logic rules are applied to combine the scores for top ranked precursor variable candidates to select root-cause variables. The selected root cause variables provided to process engineers and operators to confirm or reject the variables as the root-cause of the respective undesirable plant event”).  
The teachings of Apap et al. and Zhao et al. are related because both are analyzing variable and conditions in an industrial/business environment to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the feedstock selection system of Apap et al. to incorporate the machine learning / training of Zhao et al. in order to better 

Regarding Claim 8: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. do not specifically disclose the following. However, Zhao et al. further teachwherein preprocessing the data includes reducing dimensions of data in the dataset using a reduction algorithm (See Abstract, Paragraph 0079 – “using a linear model reduction technique to determine the optimal low-order model fitting”, Paragraph 0085, Paragraph 0086 – “reduce the number of process variables”, Paragraph 0087, and claim 1).  
The teachings of Apap et al. and Zhao et al. are related because both are analyzing variable and conditions in an industrial/business environment to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the feedstock selection system of Apap et al. to incorporate the reduction algorithm of Zhao et al. in order to help speed up the determinations by eliminating variables that are not relevant to the determinations.

Regarding Claim 9: Apap et al. in view of Zhao et al. teach the limitations of claim 1. Apap et al. further teach wherein the at least one classification machine is configured to cluster the data in the dataset using a clustering algorithm (See Figure 5E, Paragraph 0072 – “FIG. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches. Each graph indicates the difference in total expected profit between each simulation case of method 420 and the respective simulation case of the deterministic approach on the y-axis and the simulation case number on the x-axis. Specifically, FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty”).
Apap et al. do not specifically disclose a classification learning machine or cluster the data in the training dataset using a clustering algorithm. However, Zhao et al. further teach a classification learning machine and cluster the data in the training dataset using a clustering algorithm (See Figure 5B, Figure 6G, Paragraph 0048 – “the hybrid analyzer 260 divides the available dataset into two groups”, and Paragraph 0086 – “In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes 1, 4, and 6 as shown. Only process variables determined as having high correlation scores for predicting flood variables in the cross-correlation analysis shown in FIG. 6F are used identify the clusters of precursor sets in FIG. 6G”). 
The teachings of Apap et al. and Zhao et al. are related because both are analyzing variable and conditions in an industrial/business environment to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the feedstock selection system of Apap et al. to incorporate the machine learning / training of Zhao et al. in order to better predict feedstock conditions relating to profit / price and allow more atomization when performing the determinations, thereby allowing selections and changes to be made more appropriately.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683